Case 19-05285-JJG-7A       Doc 21 Filed 09/30/19 EOD 09/30/19 10:59:56                  Pg 1 of 2
                          SO ORDERED: September 30, 2019.




                          ______________________________
                          Jeffrey J. Graham
                          United States Bankruptcy Judge




                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION
                                    :
 In re:                             :
                                    :
     Jason Dennis Russo             :  Case No.: 19-05285 - JJG
     Amy Denise Russo               :  Chapter 7
                                    :  Judge Jeffrey J. Graham
        Debtor.                     :  *********************
                                    :


ORDER ON CREDITOR'S MOTION FOR RELIEF FROM AUTOMATIC STAY AND
ABANDONMENT OF PROPERTY BECAUSE STATEMENT OF INTENT PROPOSES
SURRENDER OF PROPERTY AND NOTICE OF OBJECTION DEADLINE WITH 30-
                 DAY WAIVER (FIRST MORTGAGE)

       For good cause shown, MTGLQ Investors, LP, its successor and assigns (hereinafter

"Creditor")'s Motion for Relief from Automatic Stay and Abandonment of Property is hereby

granted.

       Creditor filed a motion that requested the Trustee be ordered to abandon his interest in

the real property located at 14656 Roeriver Ct, Noblesville, IN 46060 pursuant to 11 U.S.C. §

554.




                                                1
Case 19-05285-JJG-7A           Doc 21    Filed 09/30/19     EOD 09/30/19 10:59:56          Pg 2 of 2



       The objection deadline has passed, and the Trustee has not filed a written objection to the

taking of the proposed action.

       Therefore, it is ORDERED that the Trustee abandon his interest in the real property

pursuant to 11 U.S.C. § 554.

       Creditor's motion also requested relief pursuant to 11 U.S.C. § 362 so that it could

accelerate the debt owed by Debtor herein and foreclose its mortgage on real property located at

14656 Roeriver Ct, Noblesville, IN 46060 (hereinafter "Real Estate"), and otherwise pursue

Creditor's contractual and state law remedies.

       The objection deadline has passed, and the Debtor has not timely filed a written objection

to the taking of the proposed action.

       Therefore, pursuant to 11 U.S.C. § 362, it is ORDERED that the stay that issued in this

action is terminated with respect to Creditor, its successors and assigns, and that the fourteen

(14) day stay of the order imposed by Bankruptcy Rule 4001(a)(3) is waived.

       Creditor is hereby permitted to take any and all actions necessary to accelerate the

balance due on the obligation, to foreclose its mortgage, to sell the collateral in accordance with

state law, to apply the net proceeds to this obligation, and to otherwise exercise its contractual

and state law rights as to the Real Property.

       SO ORDERED.


                                                 ###




                                                  2
